This is an appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for ten per cent permanent loss of use of the left arm. The questions are causal relation and failure to give proper written notice. The evidence when viewed as a whole clearly shows that the disability was the result of the accident. The failure to give written notice was excused because the employer had actual notice. Award unanimously affirmed, with costs to the State Industrial Board. Present —- Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.